—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 25, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was excluded from a material stage of the trial when counsel exercised their challenges to the jury outside of his presence is without merit. The record indicates that the defendant was present during the voir dire, he had an opportunity to consult with his counsel, and the challenges were given effect in his presence when the accepted jurors were sworn in open court (see, People v Velasco, 77 NY2d 469; see also, People v Parks, 210 AD2d 437; People v Kaur, 204 AD2d 573; People v Jackson, 202 AD2d 518; People v Cohen, 201 AD2d 494; People v Williams, 199 AD2d 445).
The defendant’s further contention that he was denied the effective assistance of counsel is likewise without merit. The evidence, the law, and the circumstances of this case, viewed in totality and as of the time of the representation, establish that the defense counsel provided meaningful representation (see, People v Flores, 84 NY2d 184; see also, People v Baldi, 54 NY2d 137; People v Lewis, 210 AD2d 351). Balletta, J. P., Thompson, Lawrence and Goldstein, JJ., concur.